457 F.2d 1318
Dorothy S. EMERSON, Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education andWelfare, Appellee.
No. 71-2142.
United States Court of Appeals,Fourth Circuit.
March 27, 1972.

John B. Culbertson, Greenville, S. C., on brief for appellant.
L. Patrick Gray, III, Asst. Atty. Gen., John K. Grisso, U. S. Atty., Kathryn H. Baldwin and Edwin E. Huddleson, III, Attys., Dept. of Justice, on brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The Secretary of Health, Education and Welfare denied the second application of appellant, Dorothy S. Emerson, for social security disability benefits.  Appellant sought review by the district court of the Secretary's decision and the Secretary moved for summary dismissal.  Upon review of the administrative record, the district court determined that administrative res judicata was applicable under the facts of this case.


2
Upon examination and consideration of the record and briefs, we discern no new and material evidence which might result in a different determination.  See Grose v. Cohen, 406 F.2d 823 (4 Cir. 1971), and Leviner v. Richardson, 443 F.2d 1338 (4 Cir. 1971).  We do not now consider whether Henderson v. Celebrezze, 239 F. Supp. 277 (W.D.S.C.1965), also relied on by the district court, was correctly decided.  Cf. Cappadora v. Celebrezze, 356 F.2d 1 (2 Cir. 1966).


3
Accordingly, we dispense with oral argument and affirm the judgment below.


4
Affirmed.